Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-10 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a power generating apparatus comprising: a plurality of channel walls, each channel wall of the plurality of channel walls comprising a magnet [104, 301] and a saline-resistant material encapsulating the magnet, the plurality of channel walls thus collectively comprising a plurality of magnets, the plurality of channel walls being mounted on a supporting structure to form a plurality of fluid channels [201] configured to permit seawater to flow through the plurality of fluid channels when the power generating apparatus is placed in flowing seawater, wherein a channel wall of the plurality of channel walls separates two fluid channels of the plurality of fluid channels [201], the two fluid channels being on either side of the channel wall; a plurality of electrodes [303] arranged at borders of the plurality of fluid channels; and electrical connections between the electrodes conveying electricity to power output lines connected to the power generating apparatus.
	The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834